COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00129-CR


PAUL DOUGLAS WETZEL                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                    TRIAL COURT NO. 1405190W

                                       ----------

                          MEMORANDUM OPINION 1

                                       ----------

      Appellant Paul Douglas Wetzel pled guilty to theft under $1,500 with two

prior theft convictions, a state jail felony, 2 and judicially confessed in exchange

for six months’ confinement in a state jail facility. The trial court followed the plea



      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 31.03(e)(4)(D) (West Supp. 2014).
bargain, convicted Appellant of the offense, and sentenced him to six months’

confinement.

      The trial court’s certification states that the case was plea-bargained and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter that this case could be dismissed unless he or any party desiring to

continue the appeal showed grounds for continuing it. 3 We did not receive a

response.

      Accordingly, we dismiss this appeal. 4



                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 4, 2015




      3
       See Tex. R. App. P. 25.2(a)(2), (d).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2